The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1, 3-6, 8, 10-11 and 16-19 are currently under examination. Claims 12 and 22-23 are withdrawn from consideration. Claims 2, 7, 9 and 13-15 and 20-21 have been cancelled. Claim 8 is amended. Claims 22-23 are newly added.
Previous Grounds of Rejection
Regarding claim 8, in the light of the amendments, the rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn.
The rejection under 35 U.S.C. 103(a) as being unpatentable over Van Pelt et al. (US 2009/0286942 A1), in view of Gupta et al. (US 2013/0211022, PCT filed on 07/11/2011), and further in view of Ro et al. (US 6,559, 250) with respect to claims 1, 4-6 and 8 stands.
The Examiner would like to apologize there was a typographical error in the office action mailed on 01/31/2022 line 1 on page 5. The phrase “Claims 1 and 4-6 are rejected under…” should be read as “Claims 1, 4-6 and 8 are rejected under…”.
However, this error should not cause any misunderstanding or confusion of the contents in the Office Action, because the discussion in the Office Action was clearly focused on the rejection of claim 8 (page 7).
Regarding claim 3, the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Pelt et al., Gupta et al. and Ro et al. as applied to claim 1 above, and further in view of Zhu et al. (US 2005/0176900 A1) stands.
Regarding claims 10-11 and 17-19,  the rejection under 35 U.S.C. 103(a) as being unpatentable over Van Pelt et al. (US 2009/0286942 A1), in view of Gupta et al. (US 2013/0211022, PCT filed on 07/11/2011), and further in view of Ro et al. (US 6,559, 250) stands.
Previous Grounds of Rejections with corrections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Pelt et al. (US 2009/0286942 A1), in view of Gupta et al. (US 2013/0211022, PCT filed on 07/11/2011), and further in view of Ro et al. (US 6,559, 250).
Regarding claim 1, Van Pelt et al. teach a process of making a catalyst system use for olefin polymerization comprising combining TiCl4 (applicant’s transition metal compound CT in step (b)) to a magnesium based catalytic supported solution (applicant’s step (a) in the presence of an internal electron donor such as ethyl toluate (applicant’s phthalate free electron donor of the formula (I)) ([0049]-[0050])) having the structure as shown below at 00C to 1000C ([0067]), and separating the resulting solid precipitate (catalyst particles) from the mixture (applicant’s step (c)):
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The reference differ from Applicant's recitations of claims by not disclosing identical ranges (500C to 1100C). However, the reference discloses "overlapping" ranges or “close” range, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
The magnesium compounds taught by Van Pelt et al, such as magnesium (2-ethylhexoxy) (the instant claimed Ax) ([0032]) and magnesium propoxy glycol butyl ether (the instant claimed Bx)([0035]), are obtained from the reaction of MgCl2 and 2-ethylhexanol (applicant’s elected alcohol A)([0032]), or from the reaction of MgCl2 with propylene glycol butyl ether (applicant’s elected monohydric alcohol B) ([0035]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine magnesium catalystic solution obtained from 2-ethylhexanol and propylene glycol butyl ether to obtain the invention as specified in the claim 1, in particular view MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (in this case used as magnesium alkoxy compounds).... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980)”.
Although Van Pelt et al. do not specifically disclose applicant’s elected Mg metal as a Group 2 metal compound as per applicant claims 1 (a2), Gupta et al. teach a process for synthesis of precursor particles magnesium alkoxy compounds obtained from reaction of magnesium metal with a mixture of alcohols ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute MgCl2 of Van Pelt et al.  with Mg metal taught by Gupta et al to obtain the invention as specified in the claims 1(a2) and 5, motivated by the fact that catalyst yield per unit mass of precursor consumption is higher than MgCl2 and the cost of catalyst production is very low MgCl2 ([0009]).
Since both of Gupta et al. and Van Pelt et al. teach Ziegler-Natta catalysts having magnesium alkoxides, one would have a reasonable expectation of success.
Although Van Pelt et al. do not specific disclose the elected internal donor dipropylene glycol dibenzoate as per applicant claim 1, Ro et al. teach a method of making polymerization catalyst including an electron donor such as ethyl toluate and ester derivative benzoate of dipropylene glycol (applicant’s internal electron donor having formula (I) and (II) (col.4, line 54-col. 5, line 43).
In light of the disclosure of Ro et al. of the equivalence and interchangeability of using ethyl toluate as electron donor as disclosed in Van Pelt et al. ([0049]), with dipropylene glycol dibenzoate as presently elected and claimed, it would therefore been obvious to one of ordinary skill in the art to use dipropylene glycol dibenzoate as ethyl toluate in Van Pelt et al. in order to provide stereospecificity at a high rate of yield, while controlling the polymer’s molecular weight distribution, when applied to polymerization or copolymerization of alpha-olefin having three or more carbon atoms (Ro et al., col.1, lines 5-10) and thereby arrive claimed invention.
Since both Van Pelt et al. and Ro et al. teach Ziegler-Natta catalyst comprising ethyl toluate, one would have a reasonable expectation of success.
Regarding claims 4-5, as discussed above, the magnesium alkoxide taught by Van Pelt et al. comprises  propylene glycol butyl ether as the instant claims. 
Regarding claim 6, as discussed above, the transition metal compound taught by Van Pelt et al. comprises  TiCl4 the instant claim. 
Regarding claim 8, the process taught by Van Pelt et al. comprises a surfactant as the instant claim ([0039]-[0040]).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Pelt et al., Gupta et al. and Ro et al. as applied to claim 1 above, and further in view of Zhu et al. (US 2005/0176900 A1).
Regarding claim 3, although none of Van Pelt et al., Gupta et al. and Ro et al. specifically discloses the alcohols in a mole ratio of from 6:1 to 1:6 as per applicant claim 3, Zhu et al. teach a process of making a catalyst system use for olefin polymerization comprising magnesium compound obtained from mixing 49.35 g 2-ethylhexanol (0.38 mol, applicant’s B) with butyl ether (15.58 mL, 0.092 mol), so the molar ratio of alcohol-ether of A to B is preferably from 1:4 which is encompassed by the instant claimed ranges (page 10).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference of Zhu  et al, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 10-11 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Pelt et al. (US 2009/0286942 A1), in view of Gupta et al. (US 2013/0211022, PCT filed on 07/11/2011), and further in view of Ro et al. (US 6,559, 250).
Regarding claim 10, Van Pelt et al. teach a process of making a catalyst system use for olefin polymerization comprising combining dropwise TiCl4 (applicant step (b)) to a magnesium based catalytic supported solution in the presence of an internal electron donor such as ethyl toluate (applicant’s phthalate from electron donor) ([0049]-[0050])) having the structure as shown below at -400C to 00C from 1 hours to 6 hours and then heating the mixture from 600C to 1000C, producing uniform solid particles having size of 25 microns to 100 microns on a 50% by volume basis (applicant’s emulsion) ([0059]-[0075])) (applicant’s step (b), (c) and (d)), and separating the resulting solid precipitate (catalyst particles) from the mixture (applicant’s step (e)):
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The reference differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges or “close” range, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
The magnesium based catalytic supported solution (the instant claimed Ax and Bx) taught by Van Pelt et al. is obtained from reaction of MgCl2 with an alcohol 2-ethylhexanol (applicant’s alcohol A)([0032]) or reaction of MgCl2 with an glycol ether such as propylene glycol butyl ether (applicant’s monohydric alcohol B)([0035]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine magnesium catalystic solution obtained from 2-ethylhexanol and propylene glycol butyl ether to obtain the invention as specified in the claim 10, in particular view MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (in this case used as a magnesium dialkoxides).... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980)”.
Although Van Pelt et al. do not specifically disclose applicant’s elected Mg metal as a Group 2 metal compound as per applicant claims 10 (a2), Gupta et al. teach a process for synthesis of precursor particles magnesium alkoxide obtained from reaction of magnesium metal with a mixture of alcohols ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute MgCl2 of Van Pelt et al.  with Mg metal taught by Gupta et al to obtain the invention as specified in the claims 1(a2) and 5, motivated by the fact that catalyst yield per unit mass of precursor consumption is higher than MgCl2 and the cost of catalyst production is very low MgCl2 ([0009]).
Since both of Gupta et al. and Van Pelt et al. teach Ziegler-Natta catalysts having magnesium alkoxy, one would have a reasonable expectation of success.
Although Van Pelt et al. do not specific disclose the elected internal donor dipropylene glycol dibenzoate as per applicant claim 1, Ro et al. teach a method of making polymerization catalyst including an electron donor such as ethyl toluate and ester derivative benzoate of dipropylene glycol (applicant’s internal electron donor having formula (I) and (II) (col.4, line 54-col. 5, line 43).
In light of the disclosure of Ro et al. of the equivalence and interchangeability of using ethyl toluate as electron donor as disclosed in Van Pelt et al. ([0049]), with dipropylene glycol dibenzoate as presently elected and claimed, it would therefore been obvious to one of ordinary skill in the art to use dipropylene glycol dibenzoate as ethyl toluate in Van Pelt et al. in order to provide stereospecificity at a high rate of yield, while controlling the polymer’s molecular weight distribution, when applied to polymerization or copolymerization of alpha-olefin having three or more carbon atoms (Ro et al., col.1, lines 5-10) and thereby arrive claimed invention.
Since both Van Pelt et al. and Ro et al. teach Ziegler-Natta catalyst comprising ethyl toluate, one would have a reasonable expectation of success.
Since the combined references of Van Pelt et al., Ro et al.  and Gupta et al. teach all of the claimed reagents, composition and method for preparing an olefin polymerization catalyst component, the physical properties of the resulting composition (i.e., emulsion phase, as step (b) etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claim 11, the process taught by Van Pelt et al. is carried out continuously as the instant claim [0027] and ([0113]).
Regarding claims 17-18, as discussed above, the magnesium alkoxide taught by Van Pelt et al. comprises  propylene glycol butyl ether as the instant claims. 
Regarding claim 19, as discussed above, the transition metal compound taught by Van Pelt et al. comprises  TiCl4 the instant claim. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Pelt et al., Gupta et al. and Ro et al. as applied to claim 10 above, and further in view of Zhu et al. (US 2005/0176900 A1).
Regarding claim 16, although none of Van Pelt et al., Gupta et al. and Ro et al. specifically discloses the alcohols in a mole ratio of from 6:1 t 1:6 as per applicant claim 3, Zhu et al. teach Zhu et al. teach a process of making a catalyst system use for olefin polymerization comprising magnesium compound obtained from mixing 49.35 g 2-ethylhexanol (0.38 mol, applicant’s B) with butyl ether (15.58 mL, 0.092 mol), so the molar ratio of alcohol-ether of A to B is preferably from 1:4 which is encompassed by the instant claimed ranges (page 10).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference of Zhu  et al, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 08/01/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding amendment of dialkyl magnesium, applicants argued the amendment to recite a magnesium dialkyl compound is proper and consistent with the Applicant’s Response to Election Requirement filed on 12/04/2015 (Remarks, pages 11-12).
The Office respectfully disagrees. The instant claim 11 is not amended. Applicant did not cancel the elected species which is a “Group 2 metal to be reacted with the monohydric alcohol (A): magnesium (specification page 8 line 6).”( Response to Election on 12/04/2015). As such, claims 22-23 recited magnesium dialkyl are withdrawn from consideration as non-elected species.

Applicants argue the instant claim 1 as amended, is not obvious over Van Pelt et al. and in view of Gupta et al. (Remarks, page 13).
The Office respectfully disagrees. The instant claim 11 is not amended. The address arguments in the Remarks filed on 08/01/2022 with regarding the prior arts of Van Pelt et al., Gupta et al, Ro et al., and Zhu et al. are remained the same as discussed in the previous office actions. 
As such, the rejection of claims 1 and 10 as set forth in the office action as discussed above is proper and stands.
The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).